COX, Chief Judge
(concurring in the result):
I agree with the majority that the evidence introduced at trial was legally sufficient to convict, based on the rule that reasonable inferences must be drawn in favor of the prosecution. I write separately, however, to amplify the majority’s discussion concerning Mil.R.Evid. 1002 and 1004, Manual for Courts-Martial, United States (1995 ed.), which in this case appears to relax application of these rules.
Mil.R.Evid. 1002 requires that an original document be introduced to prove its contents, unless particular exceptions apply. Several of these exceptions are contained in Mil.R.Evid. 1004. Included among them are (paraphrased): situations where the original is lost or destroyed, unobtainable under judicial process, in possession of the opponent, or not “closely related to a controlling issue.” None of those exceptions apply here.
In this case, appellant was convicted of false swearing, grounded only on the testimony of an investigator who asserted that appellant had made a false statement in an affidavit. The essential elements of false swearing are that the accused made a sworn statement known to be false. Para. 79b, Part IV, Manual, supra. Based on appellant’s conviction of the underlying substantive charge, it is therefore uncontroverted that any sworn statement he might have made contending that he did not engage in the illegal activity would have been false. Whether or not there was sufficient evidence to prove that he made such a sworn statement, however, is the crux of this case.
The rules cited above require a written document be introduced into evidence to prove its existence, unless a specified exception applies. I read the majority holding to state indirectly that, although these rules were not strictly followed, appellant waived the issue; and because this departure was not plain error, it will not form the basis for reversal on appeal. This is not to say, however, that this apparently careless practice will be condoned in all cases.